Opinion issued January 31, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01055-CV
                           ———————————
                   KIMBERLEY ANN AUCOIN, Appellant
                                        V.
                       REY JAMES GARCIA, Appellee



                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-72987


                         MEMORANDUM OPINION

      Appellant, Kimberley Ann Aucoin, has neither paid the required filing fee

for this appeal nor established indigence for purposes of appellate costs. See TEX.

R. APP. P. 5 (“A party who is not excused by statute or these rules from paying

costs must pay—at the time an item is presented for filing—whatever fees are
required by statute or Supreme Court order.”), 20.1 (listing requirements for

establishing indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp.

2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in

court of appeals); Order Regarding Fees Charged in Civil Cases in the Supreme

Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict

Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.

APP. P. app. A § B(1) (listing fees in court of appeals). On November 19, 2012,

appellant was notified that this appeal was subject to dismissal if the filing fee was

not paid by November 29, 2012. After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing

enforcement of rule); 42.3(c) (allowing involuntary dismissal of case). Appellant

was again notified on December 6, 2012, that this appeal was subject to dismissal

for failure to pay the filing fee. After being notified a second time that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5; 42.3(c).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                          2